Citation Nr: 9918076	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected lumbosacral strain, with lumbarization of 
S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran served on active duty for the period from 
November 1973 to November 1976, and from January 1979 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which inter alia granted service 
connection for bilateral hearing loss, evaluated as zero (0) 
percent disabling (noncompensable), and granted service 
connection for a back condition, evaluated as 10 percent 
disabling.  The veteran appealed the issues of entitlement to 
higher disability ratings.  In April 1998 the Board denied 
his claim for a compensable rating for bilateral hearing 
loss, and remanded his claim for a higher disability rating 
for his back condition.  In February 1999, the RO increased 
the veteran's evaluation for his back condition to 20 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDING OF FACT

Since May 1, 1995, the veteran's service-connected 
lumbosacral strain, with lumbarization of S1, has been 
productive of no more than moderate symptoms.


CONCLUSION OF LAW

As of May 1, 1995, the criteria for entitlement to a 
schedular evaluation in excess of 20 percent for the 
veteran's lumbosacral strain, with lumbarization of S1, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes two VA examination reports, the Board 
is also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, in April 1998, the Board remanded 
the claim for additional development, to include an attempt 
to obtain a signed release from the veteran so that records 
of emergency treatment, reportedly received at the Johnson 
County Memorial Hospital (JCMH) in January 1996, could be 
associated with the claims file.  However, there is no record 
of a response. 

By rating decision in December 1995, the RO determined that 
service connection was warranted for "lumbarization of S1, 
mildly symptomatic," and assigned a 10 percent rating with 
an effective date of May 1, 1995.  In February 1999, the RO 
increased the veteran's evaluation to 20 percent, with an 
effective date of May 1, 1995.  Accordingly, the issue is 
whether a rating in excess of 20 percent is warranted for the 
period from May 1, 1995 to the present.   

The veteran essentially asserts that his back disorder, which 
the RO has characterized as "lumbarization of S1, 
degenerative disc disease of lumbar spine" in February 1999, 
is more than 20 percent disabling.  Specifically, review of 
the veteran's substantive appeal, shows that he argues that 
he often has severe, incapacitating flare-ups of back pain.  
He further argues that he has lost two jobs due to back pain.

The veteran's service medical records show ongoing treatment 
for low back pain, with reports of radiculopathy to the right 
leg.  A CT scan report, dated in 1990, contains an impression 
of concentric bulging discs at L4-5 and L5-S1 "which may or 
may not be encroaching on nerve roots."

A VA examination report, dated in July 1995, shows that the 
veteran complained of intermittent back pain, which 
occasionally kept him in bed for two to three days.  On 
examination, there was no postural or fixed abnormality in 
the back.  There was considerable muscle spasm.  Forward 
flexion was to 90 degrees, and backward extension was to 30 
degrees.  Rotation was to 65 degrees, bilaterally.  Lateral 
flexion was to 45 degrees, bilaterally.  X-rays revealed a 
transitional lumbar vertebra in the form of partial 
lumbarization of S1.  The last viable disc space was slightly 
narrowed, with what appeared to be a Schmorl's node in the 
terminal plate at this level.  The diagnosis was 
lumbarization of S1 moderately symptomatic, and remote 
lumbosacral strain.
 
In August 1998, the veteran was afforded VA examinations for 
his spine.  A review of the examination report shows that the 
veteran stated that he had intermittent back pain, with 
radiation down to the right great toe.  He reported that his 
last flare-up had occurred in September 1996.  He stated that 
he was not currently taking medications for back pain, and he 
has had no medical evaluation or treatment since that time.  
He did not use a back brace.  He reported that he had learned 
to control his acute symptoms by simply getting off of his 
feet and resting.  Forward flexion was to 90 degrees, and 
backward extension was to 15 degrees, without complaints of 
pain.  Lateral flexion was to 15 degrees, bilaterally, 
without pain.  Neurological examination showed that heel and 
toe gait were normal.  Deep tendon reflexes were hyperactive 
but intact overall.  Peripheral sensation and pulses were 
normal.  The diagnosis was degenerative disc disease of the 
lumbar spine.  The examiner concluded that the veteran had 
recurrent back strain, periodically symptomatic.  He 
indicated that the veteran's previous disability rating (10 
percent at the time) remained valid.

The veteran has been granted service connection for 
lumbarization of S1, degenerative disc disease of lumbar 
spine.  The veteran's low back disability is currently rated 
as intervertebral disc syndrome (IDS), and has been evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293.  Under DC  5293, a 20 percent rating is 
warranted for moderate IDS, with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for lumbarization of S1, degenerative disc 
disease of lumbar spine, from May 1, 1995 to the present.  
The findings in evidence are not representative of severe 
IDS, with recurring attacks with intermittent relief.  The 
veteran has been diagnosed with degenerative disc disease of 
the lumbar spine, and he has asserted that he has some flare-
ups of back pain.  In this regard, VA is required to take 
pain symptoms into account, to the extent they are supported 
by adequate pathology.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  However, a review of the veteran's 
most recent examination report shows that he stated that his 
last flare-up occurred in September 1996, that he has had no 
medical evaluation or treatment since that time, and that he 
was not currently taking medications for back pain.  When the 
ranges of motion in the back are considered together with the 
lack of evidence showing functional loss, to include the lack 
of any significant neurologic deficit, loss of muscle 
strength, or muscle atrophy, the Board finds that the 
evidence does not show symptoms compatible with severe IDS 
and recurring attacks with intermittent relief.  While there 
is a history of muscle spasms, the most recent examination 
was negative for such and revealed essentially normal range 
of motion of the lumbar spine, negative straight leg raises, 
and hypoactive but intact deep tendon reflexes.  The relevant 
medical evidence of record clearly demonstrates that the 
veteran's low back disability is not more than moderately 
disabling in degree.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
20 percent evaluation under DC 5293, even with consideration 
of functional loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC 5293; DeLuca, supra.  As such, a 20 percent rating 
is not warranted for any time for the period from May 1, 1995 
to the present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i) 
(1998).  In this regard, the Board parenthetically notes that 
the veteran's last day of service was April 30, 1995, and 
that his claim was received within one year of separation 
from service. 

As for other diagnostic codes, under 38 U.S.C.A. § 4.71a, DC 
5295, a 40 percent rating is warranted when there is severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In addition, limitation of motion of the 
lumbar spine is appropriately evaluated under DC 5292.  In 
order to warrant an evaluation in excess of 20 percent under 
DC 5292, the veteran would have to demonstrate that he has 
severe limitation of motion of the lumbar spine.  

However, the veteran's last two VA examination reports do not 
show that the veteran has moderate limitation in the range of 
motion in his back, and when the ranges of motion in the back 
are considered together with the lack of evidence showing 
functional loss, to include the lack of any significant 
neurologic deficit, loss of muscle strength, or muscle 
atrophy, the veteran's limitation of motion is clearly not 
shown to be severe.  There is some clinical evidence of some 
muscle spasms in the low back region, reported upon a 1995 VA 
examination, along with radiographic evidence of disc space 
narrowing, but there is no evidence of listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion.  Although the 
veteran has some bulging discs, and although there was 
evidence of muscle spasms in 1995, the evidence does not show 
that the veteran has the requisite limitation of motion in 
the lumbar spine, or other symptomatology, as required for a 
rating in excess of 20 percent under DC 5292 or 5295.  

As a final matter, with respect to the whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 
either DC 5292 or DC 5295, see 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DC 5292, as stated with 
regard to functional loss in the evaluation of the veteran's 
disability under DC 5293, there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent at this time.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted under either DC 5292 or DC 5295. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's statements that he lost two jobs due to back pain, 
and that he had to quit his job at an Air Force base due to 
back pain.  However, in April 1998, the Board remanded the 
claim for additional development, and that same month the RO 
notified the veteran that he could submit employment records 
as proof of his claim.  However, there is no record of a 
response.  The Board further notes that the record is devoid 
of objective evidence which shows that  the veteran has lost 
jobs or work time due to his lumbar disc disease, or that 
this disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, with lumbarization of S1, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

